TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00519-CV



                                John Thomas Aiken, Appellant

                                                 v.

                 Angelique S. Naylor and Wells Fargo Bank, N.A., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-13-003527, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Counsel for John Thomas Aiken has notified this Court that he no longer wishes to

pursue his appeal against Wells Fargo Bank, N.A. and has filed an unopposed motion to dismiss that

appellee without prejudice.1 We grant the motion and dismiss the appeal as to appellee Wells Fargo

Bank, N.A. See Tex. R. App. P. 42.1(a). This appeal will continue under the same cause number

and is restyled as John Thomas Aiken v. Angelique S. Naylor.

               It is ordered on December 17, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




       1
          Aiken’s counsel provided a signed, file-stamped copy of an order of nonsuit that Aiken
took against Wells Fargo Bank, N.A. in the underlying cause and stated that Aiken’s notice of appeal
and brief inadvertently listed Wells Fargo as an appellee.